DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/03/2021 has been entered.
 
Examiner’s Note
The claims used the term “cognitive load”. As explained in specification “cognitive load” can be any activity, which reduce attention, focus, and decision-making capabilities of the user (Para [003]-[004]). Some examples are walking while texting, walking while playing video games etc. For examining purpose, any activity that can create distraction for the user while doing another work/walk is interpreted as “Cognitive Load”.
Response to Arguments
Applicant's arguments filed on 03/03/2021 have been fully considered.

Response to Section I – 35 U.S.C. 102 Anticipation (Page 8-11)
5.1.	 With regards to remarks about “35 U.S.C.102 Anticipation”, the arguments related to “predictive model” in page 8 are not persuasive. Examiner respectfully disagree the remark of applicant that – “Other than a duration (long-term; short-term), there is no further mention of any characteristics/features of such models.” (Page 5, 5th paragraph).
In light of prior art Burnwinkle teaches a “fall prediction system” and shows a prediction model in Fig 3. Fig 3 shows that this model is going to predict two time –short and long estimation model. Other than that, the figure also indicate medical /health reports, sensor data, environmental data are used to predict this model. This is also a feature of the model. Moreover in Para[0065], prior art teaches – “For generating one or more of the long-term fall estimation model 202, the short-term fall estimation model 204, and the fall event detection 206, a risk or probability value of a fall can be based on a predetermined formula or formulas that can be derived from experimental data. The formula can also be entirely learned or modified through various machine-learning approaches. For example, when a fall event is detected at 206, the method 200 can send data collected before the event by one or more sensors 14, e.g., to a cloud server 212. In one or more embodiments, data from the user and other users can be used to train a regression model or deep neural network to estimate the risk of a fall for an individual user.” The features for long-term estimation model other than duration are – using a “predetermined formula”, using “machine learning” to process the data to make an intelligent nd paragraph applicant argues that –“There is no mention of characteristics/features regarding a 'predictive model' that is constructed”.
However applicant does not explicitly mention what are the “characteristics/features” which are considered here as “characteristics/features” for the predictive model. So examiner has interpreted above mentioned features as “the characteristics/features”
For the predictive model.
Applicant further argues in page 9, Para -3, 
“There is no mention of characteristics/features regarding a 'predictive model' that is constructed, where such 'predictive model' itself (1) identifies activities that impact cognitive load and (2) establishes associated cognitive load thresholds correlated with changes in posture, balance, and risk of falls, as claimed.”
Examiner respectfully disagree with this argument. The reason for disagreement is given below:
In light of prior art Burwinkle teaches in Para [0068], line 1-18
“The long-term estimation model 202 (i.e. predictive model) can provide an estimate or probability of the general risk (or capability of keeping balance) of the user and learn (i.e. identify) the user’s norms regarding motion patterns (i.e. activities) and health/physiological information. Inputs for generating the long-term fall estimation model 202 can either be obtained based on clinical evaluations and medical history', or be learned by the fall prediction system 10 from inputs provided by various types of sensors, e.g., sensor 14. For example, motion patterns of the user and changes to such patterns can be estimated and monitored (i.e. identify the activities) based on the outputs from one or more of an inertial measurement unit (IMU), GPS may include sway amplitude and speed while walking, speed and trajectory' when sitting down or standing up, speed and radius when turning, stride length, symmetry and variance, reaction speed, etc.”
In light of prior art Burwinkle teaches in Para [0092], line 1-7 
“In one or more embodiments, a short-term estimation model (e.g., model 204 of FIG. 3) can be determined by measuring eye movement of the user. For example, the fall prediction system 10 (According to Para [0064], line 1-10, the method 200 of predicting can be implemented by fall prediction system 10 or with any other system. So having the model is already part of the fall prediction system 10) can detect eye movements and compare such eye movements to a baseline to determine whether a vestibular event (which is the sudden balance problem in human. This event reads on “cognitive load” which is created by the activity such as –“eye movement”)   is occurring that may increase the risk of fall.”
This is also clear that by recognizing users motion related activity and eye movement activity the “model” defined in prior art can find out the and identify activities that impacts “cognitive load” by creating distraction (Para[0058], line 9-15)
The above explanation presents the reason for disagreement for no -1 (“identifies activities that impact cognitive load”)
Regarding the argument of no 2 –“ establishes associated cognitive load thresholds correlated with changes in posture, balance, and risk of falls, as claimed” examiner presents following explanation:

Burwinkle teaches – “Postural stability can be recorded during normal daily activities, including standing, walking, postural transitions, and climbing stairs. In some embodiments, postural stability can be recorded during structured activities such as exergames. A threshold of normal stability can be established based on clinical postural stability testing, during typical activities of daily living, or during a user-initiated initialization involving one or more of these activities. Measurements in case of a recorded fall can be used to adjust the threshold, if appropriate.” This statement clearly shows the relation of threshold with postural stability. In addition, Burwinkle repeats same teaching in Para [0086], line 4-8, - “Balance metrics, and fall risk values may be monitored daily and transmitted to various parties. Once a fall risk threshold is exceeded, a fall risk output such as a discrete audio alert may be provided to the user.” This statement clearly indicates the correlation of change of posture, balance and risk of fall with associated cognitive load (i.e. fall risk threshold).
Thus the rejection based on 35 USC 102 is still maintained.

Response to Section II and III– 35 U.S.C. 103 Obviousness (Page 10)
7.1: 	With regards to remarks about “35 U.S.C. 103 Obviousness”, the arguments related to Claim 3, 11, 17 (section II) and 6, 12 and 20 (section III) are not persuasive. Applicant used above argument presented for claim 1. Thus same explanation is applicable in this case.





Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21 , the claim recites
“The method of claim 1, wherein the user's current activity is using the at least one other device by the user.” 
user's current activity indicates a cognitive load that exceeds a predefined threshold;”
Para [0006] also recites similar content with respect to the term “user’s current activity”.
In light of the specification paragraph – 0020, 0025,0053,0073,0075,0077,0085,0086 recite the term “other device”. However specification does not explicitly explains how “user’s current activity” is linked with “other device” as claimed in the claim. Thus this claim fails due to comply with written description requirement.
Claim 23 is rejected due to similar reasoning of claim 21.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21-24  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21 the claim recites 
“The method of claim 1, wherein the user's current activity is using the at least one other device by the user.” 
“other device”. But it is not very clear from that recitation what exactly this other device can be.
Examiner will use best judgement and will use broadest reasonable interpretation to interpret the term as –“any device for example smart phone, mobile, cell phone, or hearing aid etc. used by a user”
Dependent claim 22 fails to further clear the term and thus also been rejected.
Claim 23 and 24 are rejected for similar reason as 21 and 22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8-9, 14-15,19 and 21-24 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Burwinkle et al. (US 20180228405 A1), hereinafter referred to as “Burwinkle”.

Regarding Claim 1 Burwinkle teaches a method for preventing falls and accidents, (Abstract, Line 8-11) comprising: 
monitoring, by a number of input devices (Fig1, element 14,Para[0068],line 11-13, “Inertial Measurement Unit sensor , GPS sensor etc.) a user's location and movement; (Para[0068],line 11-16, GPS sensor , EEG sensor and camera monitors motion of users ).
monitoring, by a number of input devices(,Para[0082], line 1-3, ”accelerometer”, ”gyroscope”, ”camera”) the user's activities; (Burwinkle, Para[0082], line 11-18, the sensor 14 monitors and record postural stabilities during normal daily activities such as standing, walking etc.).
Identifying, by a number of processors (Fig 1, element 16) in communication with the number of input devices ( Para[0025], line 5-8, different types of sensors-accelerometer, barometer, optical sensor etc., Fig. 1 shows the processor in communication with the input devices, i.e. sensor item 14 using a line connecting the two elements) , a potential danger (Para[0025], Line 18-21, ”short-term fall risk” is the identified “potential danger”) within a first specified proximity of the user (Para[0025], line 22-25, the information related to the  environment that is proximate to user (for example slippery floor) can be collected using environmental sensor );
determining, by the number of processors in communication with the number of  input devices (Para[0057], accessory 18 can be used to administer falls risk screening measures ) in response to determining the potential danger (Para [0006], “fall risk “ is potential danger ) if the user's current activity indicates a cognitive load of user  (Para[0058],line 9-15, , the use of both visual and hearing stimuli would allow for assessment of the user’s cognitive abilities during physical activities, i.e., a “dual-task paradigm.” In another example, lifelike walking scenarios may be that exceeds a predefined threshold; (Fig 5, element 404, 406 and 408. The fall risk value is compared with the threshold) and 
In response to determining that the user's cognitive load (Para [0094], an individual is at higher risk (i.e. potential danger) for falling when moving backwards, towards a chair, when attempting to sit down. etc. Similarly, an individual is at a greater risk for falling when looking away (i.e. un-focused walking which creates “cognitive load” )from their walking path or when the walking path is not well-illuminated( i.e. absence of enough light is the potential danger near first proximity ) exceeds the predefined threshold, activating, by a number of processors, a number of devices within a second specified proximity of the user to alert ( Para[0094], line 11-14, once a fall risk threshold is exceeded, a fall risk output ( i.e. “a number of devices within a second proximity )such as a discrete “audio alert” may be provided to the user, and the ambient light level may be increased for the user. This alert can be sent to the caregiver and medical professional as mentioned in Para [0090]) the user of the potential danger (associated fall risk is the potential danger).

constructing a predictive model (Fig. 3, element 202 and 204, Para [0064]) that identifies activities that impact the user’s cognitive load (Para [0068], line 1-8, “The long-term estimation model 202 (i.e. predictive model) can provide an estimate or probability of the general risk (or capability of keeping balance) of the user and learn (i.e. identify) the user’s norms regarding motion patterns (i.e. activities) and health/physiological information. Inputs for generating the long-term fall estimation model 202 can either be obtained based on clinical evaluations and medical history', 14. For example, motion patterns of the user and changes to such patterns can be estimated and monitored (i.e. identify the activities) based on the outputs from one or more of an inertial measurement unit (IMU), GPS sensor, barometer, magnetometer, EEG sensor, camera, etc. The motion of the user may include sway amplitude and speed while walking, speed and trajectory' when sitting down or standing up, speed and radius when turning, stride length, symmetry and variance, reaction speed, etc.” Also Para [0092], line 1-7, ““In one or more embodiments, a short-term estimation model (e.g., model 204 of FIG. 3) can be determined by measuring eye movement of the user. For example, the fall prediction system 10 (According to Para [0064], line 1-10, the method 200 of predicting can be implemented by fall prediction system 10 or with any other system. So having the model is already part of the fall prediction system 10) can detect eye movements and compare such eye movements to a baseline to determine whether a vestibular event (which is the sudden balance problem in human. This event reads on “cognitive load” which is created by the activity such as –“eye movement”)   is occurring that may increase the risk of fall.”) And establishes associated cognitive load thresholds (Fig 5, 406 and 408) correlated with changes in posture, balance, and risk of falls of the user. ( Para[0086],Line 1-10, parameters of postural stability i.e. balance metrics and fall risk values or probabilities can be of interest to one or more of the user , caregivers such as family members and medical professionals monitored daily and transmitted .Once the “fall risk” threshold exceeds an alert may 
Regarding Claim 5 Burwinkle teaches the method of claim 4, further comprising constructing a customized risk model (Fig 3. Element 214 and 218,”risk value”) from the predictive model (Fig 3. Element 202 and 204, Para[0066], line 3-5 and 11-13, “long term risk value 214 generated by the long term estimation model” and “short term risk value 218 generated by the short term estimation model”) of the user based on at least one of: 
Age (Para [0070], line 11-13, “The seriousness of the detected inputs (i.e. the inputs to generate risk value 218) can be derived by comparing such inputs to averaged norms of the user’s age group”); 
medical history (Para [0095], line 4-8, Fig 4);
 medication use (Para [0095], line 4-8, Fig 4);
 living arrangements (Para [0069], line 1-11, environmental characteristics); and
  fitness level. (Para [0069], line 1-11, physiological characteristics).
Regarding Claim 8   Burwinkle teaches the method of claim 1, wherein the number of devices activated to alert (Para [0108] , line 1-10) the user include at least one device in an environment of the user (Para[0066], line 11-15, “When a short-term fall risk value 218 generated by the short-term estimation model 204 exceeds a fall risk threshold, the system 10 can generate a fall prevention output that includes sending a warning signal to the user (i.e. acoustic alarm in the environment), increasing an intensity of the ambient light for the user’s environment (i.e. device in the environment of the user) and at least one other device used by the user (Para[0049], line 15-20, “The alerts can be sent to the hearing aid user (i.e. other device used by the user )for each alarm, or a generic alert can be sent just to alert the user that an alarm is sounding or a phone is ringing”) and comprise 
an interface that requests the user to perform a task (Para [0108], line 1-10, “a” and “b”, alert the user to sit down and alert the caregiver via connected messaging device); 
and an internet enabled appliance. (Para [0066], line 13-16, notifying other Iota devices, and increasing the ambient light).
Regarding Claim 9 Burwinkle teaches a system for preventing falls and accidents, (Burwinkle, Abstract, Line 8-11) comprising: 
a bus system;
a storage device connected to the bus system, wherein the storage device stores program instructions; and  
Docket No. P201801278US01 	Page 26 of 30a number of processors connected to the bus system, wherein the processors execute the program instructions to: (Para [0032], the controller can be a digital signal processor)
monitor, a user's location and movement  ( Para[0068],line 11-16, GPS sensor , EEG sensor and camera monitors motion of users ) from data provided by a number of input devices ( Fig1, element 14,Para[0068],line 11-13, “Inertial Measurement Unit sensor , GPS sensor etc.)
monitor,  the user's activities; (Burwinkle, Para[0082], line 11-18, the sensor 14 monitors and record postural stabilities during normal daily activities such as from data provided  by the number of input devices(Burwinkle ,Para[0082], line 1-3, “accelerometer” ,”gyroscope”, “camera”)
identify , according to data provided by the number of  input devices (Para[0025],line 5-8,different types of sensors-accelerometer, barometer ,optical sensor etc.), potential dangers (Para[0025],Line 18-21,”short-term fall risk” is the “potential danger”) within a first specified proximity of the user; (Burwinkle, Para[0025],line 22-25, the information related to the  environment that is proximate to user ( for example slippery floor) can be collected using environmental sensor ).
determine, according to data provided by the number of  input devices ( Para [0057], accessory 18 can be used to administer falls risk screening measures) in response to determining the potential danger  (Para [0006], “fall risk “ is potential danger ), if the user's current activity indicates a cognitive load (Burwinkle, Para [0058], line 9-15,, the use of both visual and hearing stimuli would allow for assessment of the user’s cognitive abilities during physical activities, i.e., a “dual-task paradigm.” In another example, lifelike walking scenarios may be presented with obstacles or distractions that the user will need to either navigate around or ignore.) that exceeds a predefined threshold; (Fig 5, element 404, 406 and 408. The fall risk value is compared with the threshold)  and
in response to determining that the user's cognitive load (Para [0094], an individual is at higher risk (i.e. potential danger) for falling when moving backwards, towards a chair, when attempting to sit down. etc. Similarly, an individual is at a greater risk for falling when looking away (i.e. un-focused walking which creates “cognitive load” 
exceeds the predefined threshold, activate a number of devices within a second specified proximity of the user to alert (Para [0094], line 11-14, once a fall risk threshold is exceeded, a fall risk output (i.e. “a number of devices within a second proximity”) such as a discrete “audio alert” may be provided to the user, and the ambient light level may be increased for the user. This alert can be sent to the caregiver and medical professional as mentioned in Para [0090]) the user of the potential danger (associated fall risk is the potential danger).
a predictive model (Fig. 3, element 202 and 204, Para [0064]) that identifies user activities that impact the user’s cognitive load (Para [0068], line 1-8, “The long-term estimation model 202 (i.e. predictive model) can provide an estimate or probability of the general risk (or capability of keeping balance) of the user and learn (i.e. identify) the user’s norms regarding motion patterns (i.e. activities) and health/physiological information. Inputs for generating the long-term fall estimation model 202 can either be obtained based on clinical evaluations and medical history', or be learned by the fall prediction system 10 from inputs provided by various types of sensors, e.g., sensor 14. For example, motion patterns of the user and changes to such patterns can be estimated and monitored (i.e. identify the activities) based on the outputs from one or more of an inertial measurement unit (IMU), GPS sensor, barometer, magnetometer, EEG sensor, camera, etc. The motion of the user may include sway amplitude and speed while walking, speed and trajectory' when sitting down or standing up, speed and radius when turning, stride length, model (e.g., model 204 of FIG. 3) can be determined by measuring eye movement of the user. For example, the fall prediction system 10 (According to Para [0064], line 1-10, the method 200 of predicting can be implemented by fall prediction system 10 or with any other system. So having the model is already part of the fall prediction system 10) can detect eye movements and compare such eye movements to a baseline to determine whether a vestibular event (which is the sudden balance problem in human. This event reads on “cognitive load” which is created by the activity such as –“eye movement”)   is occurring that may increase the risk of fall.”) and establishes associated cognitive load thresholds (Fig 5, 406 and 408) correlated with changes in posture, balance, and risk of falls of the user. ( Para[0086],Line 1-10, parameters of postural stability i.e. balance metrics and fall risk values or probabilities can be of interest to one or more of the user , caregivers such as family members and medical professionals monitored daily and transmitted .Once the “fall risk” threshold exceeds an alert may be provided to the user . This threshold also changes based on postural stability information.).
Regarding Claim 14, Burwinkle teaches the system of claim 9, wherein the number of devices activated to alert (Para [0108] , line 1-10) the user include at least one device in an environment of the user (Para[0066], line 11-15, “When a short-term fall risk value 218 generated by the short-term estimation model 204 exceeds a fall risk threshold, the system 10 can generate a fall prevention output that includes sending a warning signal to the user (i.e. acoustic alarm in the environment), increasing an intensity of the and at least one other device used by the user (Para[0049], line 15-20, “The unit can be put in a training mode before being deployed for use to “learn” the alarm sounds so that each can be distinguished and then unique alerts can be sent to the hearing aid user (i.e. other device used by the user )for each alarm, or a generic alert can be sent just to alert the user that an alarm is sounding or a phone is ringing”) and comprise 
an interface that requests the user to perform a task (Para [0108], line 1-10, “a” and “b”, alert the user to sit down and alert the caregiver via connected messaging device); 
and an internet enabled appliance. (Para [0066], line 13-16, notifying other IoT devices, and increasing the ambient light).
Regarding Claim 15 Burwinkle teaches a method for preventing falls and accidents, (Burwinkle, Abstract, Line 8-11) comprising: 
monitoring, a user's location and movement (Para [0068],line 11-16, GPS sensor , EEG sensor and camera monitors motion of users ) from data provided by a number of input devices ( Fig1, element 14,Para[0068],line 11-13, “Inertial Measurement Unit sensor , GPS sensor etc.) 
monitoring, the user's activities (Para[0082], line 11-18, the sensor 14 monitors and record postural stabilities during normal daily activities such as standing ,walking etc. ) from data provided by the number of  input devices (Para[0082], line 1-3,”accelerometer”,”gyroscope”,”camera”).
Identifying, according to the data provided by the number of  input devices (Para [0025], line 5-8, different types of sensors-accelerometer, barometer, optical sensor etc.) , potential dangers (Para[0025],Line 18-21,”short-term fall risk” is the “potential  within a first specified proximity of the user; ( Para[0025],line 22-25, the information related to the  environment that is proximate to user ( for example slippery floor) can be collected using environmental sensor ).
determining, according to data provided by the number of input ( Para[0057],accessory 18 can be used to administer falls risk screening measures ) in response to determining the potential danger (Para [0006], “fall risk “ is potential danger ) if the user's current activity indicates a cognitive load of user  (Para[0058],line 9-15, , the use of both visual and hearing stimuli would allow for assessment of the user’s cognitive abilities during physical activities, i.e., a “dual-task paradigm.” In another example, lifelike walking scenarios may be presented with obstacles or distractions that the user will need to either navigate around or ignore) that exceeds a predefined threshold; (Fig 5, element 404, 406 and 408. The fall risk value is compared with the threshold) and 

in response determining that the user's cognitive load (Para [0094], an individual is at higher risk (i.e. potential danger) for falling when moving backwards, towards a chair, when attempting to sit down. etc. Similarly, an individual is at a greater risk for falling when looking away (i.e. un-focused walking which creates “cognitive load” )from their walking path or when the walking path is not well-illuminated( i.e. absence of enough light is the potential danger near first proximity ) exceeds the predefined threshold, activating, by a number of processors, a number of devices within a second specified proximity of the user to alert ( Para[0094], line 11-14, once a fall risk threshold is exceeded, a fall risk output ( i.e. “a number of devices within a  the user of the potential danger (associated fall risk is the potential danger). .

identifying by a predictive model user activities that impact the user’s cognitive load (Para [0068], line 1-8, “The long-term estimation model 202 (i.e. predictive model) can provide an estimate or probability of the general risk (or capability of keeping balance) of the user and learn (i.e. identify) the user’s norms regarding motion patterns (i.e. activities) and health/physiological information. Inputs for generating the long-term fall estimation model 202 can either be obtained based on clinical evaluations and medical history', or be learned by the fall prediction system 10 from inputs provided by various types of sensors, e.g., sensor 14. For example, motion patterns of the user and changes to such patterns can be estimated and monitored (i.e. identify the activities) based on the outputs from one or more of an inertial measurement unit (IMU), GPS sensor, barometer, magnetometer, EEG sensor, camera, etc. The motion of the user may include sway amplitude and speed while walking, speed and trajectory' when sitting down or standing up, speed and radius when turning, stride length, symmetry and variance, reaction speed, etc.” Also Para [0092], line 1-7, ““In one or more embodiments, a short-term estimation model (e.g., model 204 of FIG. 3) can be determined by measuring eye movement of the user. For example, the fall prediction system 10 (According to Para [0064], line 1-10, the method 200 of predicting can be implemented by fall prediction system 10 or with any other system. So having the model is already part of the fall “cognitive load” which is created by the activity such as –“eye movement”)   is occurring that may increase the risk of fall.”) and establishes associated cognitive load thresholds (Fig 5, 406 and 408) correlated with changes in posture, balance, and risk of falls of the user. ( Para[0086],Line 1-10, parameters of postural stability i.e. balance metrics and fall risk values or probabilities can be of interest to one or more of the user , caregivers such as family members and medical professionals monitored daily and transmitted .Once the “fall risk” threshold exceeds an alert may be provided to the user . This threshold also changes based on postural stability information.).


Regarding Claim 19, Burwinkle teaches the method of claim 4, further comprising constructing a customized risk model (Fig 3. Element 214 and 218,”risk value”) of the user (Fig 3  is a flow chart of fall prediction system using characteristics of a user  as mentioned in  Para[0004], line 1-10) based on at least one of: 
Age (Para [0070], line 11-13, “The seriousness of the detected inputs (i.e. the inputs to generate risk value 218) can be derived by comparing such inputs to averaged norms of the user’s age group”); 
medical history (Para [0095], line 4-8, Fig 4);
 medication use (Para [0095], line 4-8, Fig 4);
 living arrangements (Para [0069], line 1-11, environmental characteristics);
  fitness level. (Para [0069], line 1-11, physiological characteristics).
Regarding Claim 21 Burwinkle teaches the method of claim1, wherein the user's current activity is using the at least one other device by the user (Para [0049], line 1-8, “In one or more embodiments, such accessories can include a microphone input for “listening” for alarms. Alarms such as fire, burglar. CO, etc., and alerts such as a doorbell, weather alert, etc., can be activated when a hearing aid user is using the hearing device (i.e. using hearing aid is “current activity of user “and hearing aid is “other device”) or when the user is in the process of listening to digital audio inputs from accessory devices that will further impair the user from hearing these household alarms or alerts”).
Regarding Claim 22 Burwinkle teaches the method of claim 21, wherein the number of devices activated to alert the user of the potential damage (Para[0049], line 3-6, “ Alarms (i.e. number of devices activated ) such as fire, burglar. CO, etc., and alerts such as a doorbell, weather alert, etc.(i.e. potential damage) , can be activated when a hearing aid user is using the hearing device or when the user is in the process of listening to digital audio inputs from accessory devices that will further impair the user from hearing these household alarms or alerts”) includes the at least one other device (Para[0049], line 15-22, “The unit can be put in a training mode before being deployed for use to “learn” the alarm sounds so that each can be distinguished and then unique alerts can be sent to the hearing aid user (i.e. other device)for each alarm, or a generic alert can be sent just to alert the user that an alarm is sounding or a phone is ringing. In one or more embodiments, acoustic inputs can be wirelessly forwarded to hearing instruments from accessory devices. Accessory devices may include cellphones or smartphones having wireless communication capabilities “).
Claim 23 Burwinkle teaches the system of claim 9, wherein the user's current activity is using the at least one other device by the user (Para [0049], line 1-8, “In one or more embodiments, such accessories can include a microphone input for “listening” for alarms. Alarms such as fire, burglar. CO, etc., and alerts such as a doorbell, weather alert, etc., can be activated when a hearing aid user is using the hearing device (i.e. using hearing aid is “current activity of user “and hearing aid is “other device”) or when the user is in the process of listening to digital audio inputs from accessory devices that will further impair the user from hearing these household alarms or alerts”).
Regarding Claim 24 Burwinkle teaches the system of claim 23, wherein the number of devices activated to alert the user of the potential damage (Para[0049], line 3-6, “ Alarms (i.e. number of devices activated ) such as fire, burglar. CO, etc., and alerts such as a doorbell, weather alert, etc.(i.e. potential damage) , can be activated when a hearing aid user is using the hearing device or when the user is in the process of listening to digital audio inputs from accessory devices that will further impair the user from hearing these household alarms or alerts”) includes the at least one other device (Para[0049], line 15-22, “The unit can be put in a training mode before being deployed for use to “learn” the alarm sounds so that each can be distinguished and then unique alerts can be sent to the hearing aid user (i.e. other device)for each alarm, or a generic alert can be sent just to alert the user that an alarm is sounding or a phone is ringing. In one or more embodiments, acoustic inputs can be wirelessly forwarded to hearing instruments from accessory devices. Accessory devices may include cellphones or smartphones having wireless communication capabilities “).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (1) (C) for any potential 35 U.S.C. 102(a) (1) prior art against the later invention.

Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burwinkle  in view of BAEUERLE (US 20190307384 A1) (hereinafter BAEUERLE)
Regarding Claim 3 Burwinkle teaches the method of claim 1 further comprising identifies the cognitive load (Para [0058], line 9-15, the use of both visual and hearing stimuli would allow for assessment of the user’s cognitive abilities during physical activities, i.e., a “dual-task paradigm.” In another example, lifelike walking scenarios may be presented with obstacles or distractions that the user will either need to navigate around or ignore) thresholds (Burwinkle, Fig 5, element 404, 406 and 408. The fall risk value is compared with the threshold) that alter (i.e. navigate around or ignore) the user's movements.
Burwinkle is silent with regards to 
comprising constructing a customized movement model of the user from the predictive model that establishes movement baselines and alter the user's movements from the movement baselines.
 adjusting the movement baselines based on the user's current activity and an impact of the user's current activity on the user's cognitive load.  
BAEUERLE  teaches constructing a customized movement model ( Para[0007], line 14-16, “Although specific implementations for tracking eye movement, body movement and task performance are described herein” ) of the user that from the predictive model (Para[0055],  ”predictive and accurate model of individual’s bodily state”)  that establishes movement baselines (Para[0066], line 2-5, “The intelligent 
adjusting the movement baselines based on the user's current activity (Para[0096], line 10-18, “The computer system 901 may then identify at  least one baseline parameter 906 used to determine a base line state 908 relative to the gathered patient data. The  parameter identifier 905 of computer system 901 identifies a  baseline parameter 906 that forms a starting point or base  line measurement for one or more of the patient’s bodily (i.e. movement) states or feedback systems (step 1030). This baseline parameter 906 may be adjusted over time, as the patient’s body changes.”)
 and an impact of the user's current activity on the user's cognitive load (Para [0004], line 1-4, “Body movement (i.e. current activity) may also be used to measure changes (i.e. impact) in perceived pain. Researchers have characterized and established a correlation between pain and physical, cognitive, and psychosocial function. So the change in pain created by change in current activity can be a, measure of how It impact the cognitive load). 
Therefore, it would have been obvious to one of ordinary skill in the art before   the effective filling date of the claimed invention to include teaching of adjusting the baseline of movement based on current activity as taught by BAEUERLE in view of Burwinkle for the purpose of dynamic evaluation of cognitive overload .Therefore this technique will help to dynamically update cognitive load based on user activity level. 
Regarding Claim 11 Burwinkle teaches the system of claim 9 further comprising  identifies the cognitive load (Para[0058],line 9-15, , the use of both visual and hearing stimuli would allow for assessment of the user’s cognitive abilities during thresholds (Burwinkle, Fig 5, element 404, 406 and 408. The fall risk value is compared with the threshold) that alter (i.e. navigate around or ignore) the user's movements .
Burwinkle is silent with regards to 
comprising  a customized movement model of the user that establishes movement baselines and alter the user's movements from the movement baselines and wherein the number of processors execute the program instructions to: 
 adjust the movement baselines based on the user's current activity and an impact of the user's current activity on the user's cognitive load.  

BAEUERLE  teaches  a customized movement model ( Para[0007], line 14-16, “Although specific implementations for tracking eye movement, body movement and task performance are described herein” ) of the user that establishes movement baselines (Para[0066], line 2-5, “The intelligent analytics core evaluates multiple movement data parameters (“movement dynamics”) and has the capability to compare these to a baseline of movement dynamics”) alter the user's movements from the movement baselines and wherein the number of processors execute the program instructions (Para[0034], line 7-11, “ As used herein, the term “computing system” includes any device, system, or combination thereof that includes at least one processor, and a physical and tangible computer- readable memory capable of having thereon computer-executable instructions that are executable by the processor”)to: 
adjust the movement baselines based on the user's current activity (Para[0096], line 10-18, “The computer system 901 may then identify at  least one baseline parameter 906 used to determine a base line state 908 relative to the gathered patient data. The  parameter identifier 905 of computer system 901 identifies a  baseline parameter 906 that forms a starting point or base  line measurement for one or more of the patient’s bodily (i.e. movement) states or feedback systems (step 1030). This baseline parameter 906 may be adjusted over time, as the patient’s body changes.”)
 and an impact of the user's current activity on the user's cognitive load ( Para[0004], line 1-4, “Body movement (i.e. current activity) may also be used to measure changes (i.e. impact) in perceived pain. Researchers have characterized and established a correlation between pain and physical, cognitive, and psychosocial function. So the change in pain created by change in current activity can be a, mesure of how It impact the cognitive load). 
Therefore, it would have been obvious to one of ordinary skill in the art before   the effective filling date of the claimed invention to include teaching of adjusting the baseline of movement based on current activity as taught by BAEUERLE in view of Burwinkle for the purpose of dynamic evaluation of cognitive overload .Therefore this technique will help to dynamically update cognitive load based on user activity level. 
Regarding Claim 17 Burwinkle teaches 
the computer program product of claim 15, further comprising  
identifies the cognitive load (Para [0058],line 9-15, , the use of both visual and hearing stimuli would allow for assessment of the user’s cognitive abilities during physical activities, i.e., a “dual-task paradigm.” In another example, lifelike walking scenarios 
Burwinkle is silent with regards to 
comprising  a customized movement model of the user that establishes movement baselines and alter the user's movements from the movement baselines and wherein the number of processors execute the program instructions to: 
 adjust the movement baselines based on the user's current activity and an impact of the user's current activity on the user's cognitive load.  
BAEUERLE  teaches  a customized movement model ( Para[0007], line 14-16, “Although specific implementations for tracking eye movement, body movement and task performance are described herein” ) of the user that establishes movement baselines (Para[0066], line 2-5, “The intelligent analytics core evaluates multiple movement data parameters (“movement dynamics”) and has the capability to compare these to a baseline of movement dynamics”) alter the user's movements from the movement baselines and wherein the number of processors execute the program instructions (Para[0034], line 7-11, “ As used herein, the term “computing system” includes any device, system, or combination thereof that includes at least one processor, and a physical and tangible computer- readable memory capable of having thereon computer-executable instructions that are executable by the processor”)to: 
adjust the movement baselines based on the user's current activity (Para[0096], line 10-18, “The computer system 901 may then identify at  least one baseline parameter 906 
 and an impact of the user's current activity on the user's cognitive load ( Para[0004], line 1-4, “Body movement (i.e. current activity) may also be used to measure changes (i.e. impact) in perceived pain. Researchers have characterized and established a correlation between pain and physical, cognitive, and psychosocial function. So the change in pain created by change in current activity can be a ,measure of how it impact the cognitive load). 
Therefore, it would have been obvious to one of ordinary skill in the art before   the effective filling date of the claimed invention to include teaching of adjusting the baseline of movement based on current activity as taught by BAEUERLE in view of Burwinkle for the purpose of dynamic evaluation of cognitive overload .Therefore this technique will help to dynamically update cognitive load based on user activity level. 

Claims 6, 12 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over  Burwinkle in view of   Pietrocola et al. ( US 20170140631 A1) (hereinafter Pietrocola) .
Regarding Claim 6 Burwinkle teaches the method of claim 1.
Burwinkle is silent with regards to establishing a risk map for a predefined spatial area that identifies physical features in the spatial area that pose a fall risk.
Pietrocola teaches establishing a risk map (Pietrocola, Fig 3,Para[0034], line 3-10, a 2D map of an environment 309 and /or clutter identification 308 (i.e. physical feature ) in a risk assessment )for a predefined spatial area that identifies physical features in the spatial area(Pietrocola, Para[0014],line 10-15, system and technique for automated environmental hazard (i.e. fall risk ) assessment such as for use in home and indoor spaces( i.e. predefined spatial area)) that pose a fall risk.

Therefore, it would have been obvious to one of ordinary skill in the art before   the effective filling date of the claimed invention to include establishing a risk map for a predefined spatial area that identifies physical features in the spatial area that pose a fall risk as taught by Pietrocola in view of Burwinkle with the expected benefit that knowing the potential hazardous area in a room which may increase probability of future fall will help to mitigate the fall risk and help the user to navigate through the room safely .( Pietrocola, Para[0015], line 16-25) 

Regarding Claim 12 Burwinkle teaches the system of claim 9.
Burwinkle is silent with regards to 
establishing a risk map for a predefined spatial area that identifies physical features in the spatial area that pose a fall risk.
Pietrocola teaches establishing a risk map (Pietrocola, Fig 3,Para[0034], line 3-10, a 2D map of an environment 309 and /or clutter identification 308(i.e. physical feature ) in a risk assessment )for a predefined spatial area that identifies physical features in the spatial area(Pietrocola, Para[0014],line 10-15, system and technique for automated  that pose a fall risk.
Therefore, it would have been obvious to one of ordinary skill in the art before   the effective filling date of the claimed invention to include establishing a risk map for a predefined spatial area that identifies physical features in the spatial area that pose a fall risk as taught by Pietrocola in view of  Burwinkle with the expected benefit that knowing the potential hazardous area in a room which may increase probability of future fall will help to mitigate the fall risk and help the user to navigate through the room safely .( Pietrocola, Para[0015], line 16-25) 

Regarding Claim 20 Burwinkle teaches the computer program product of claim 15.
Burwinkle is silent with regards to 
a risk map for a predefined spatial area that identifies physical features in the spatial area that pose a fall risk.
Pietrocola teaches  a risk map (Pietrocola, Fig 3,Para[0034], line 3-10, a 2D map of an environment 309 and /or clutter identification 308 (i.e. physical feature ) in a risk assessment )for a predefined spatial area that identifies physical features in the spatial area(Pietrocola, Para[0014],line 10-15, system and technique for automated environmental hazard (i.e. fall risk ) assessment such as for use in home and indoor spaces( i.e. predefined spatial area)) that pose a fall risk.
Therefore, it would have been obvious to one of ordinary skill in the art before   the effective filling date of the claimed invention to include establishing a risk map for a predefined spatial area that identifies physical features in the spatial area that pose a fall risk as taught by Pietrocola in view of   Burwinkle with the expected benefit that knowing the potential hazardous area in a room which may increase probability of future fall will help to mitigate the fall risk and help the user to navigate through the room safely .( Pietrocola, Para[0015], line 16-25) .

Claims 4,7,13 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over  Burwinkle in view of   Kozloski  et al. ( US 20160293024 A1)( hereinafter Kozloski).
Regarding Claim 4 Burwinkle teaches the method of claim 1, wherein the  predictive model (“long term estimation model” “short term estimation model” ,Fig 3,element 202 ,204 )  correlates risk of falls with at least one of: population data; 
medical history ( Para [0068], line 5-9. Inputs for generating the long-term fall estimation model 202 can either be obtained based on clinical evaluations (i.e. fitness level) and medical history) fitness levels; and 
altering a manner in which information is delivered to the user based on the user's cognitive load (Para[0066], line 11-15 ,“When a short-term fall risk value 218 generated by the short-term estimation model 204 exceeds a fall risk threshold (i.e. users cognitive load threshold ), the system 10 can generate a fall prevention output that includes sending a warning signal to the user (i.e. information delivered to the user), increasing an intensity of the ambient light for the user’s environment, notifying other IoT devices”.) 
Burwinkle does not explicitly teach
without increasing the user's cognitive load.  
Kozloski teaches 
without increasing the user's cognitive load ( According to Para[0039], this prior art teaches to have an intelligent alert system which can send alert or delivering any information is a more intelligent way by assessing users current situation or activity such as if user is in meeting or hospital. Similar way Para [0044], teaches stimulation that is output to the patient can be adjusted to “positive cognitive tone” (i.e. not increasing cognitive load) based on patients situation”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include applying adaptive alert/delivery of information so that cognitive load does not increase as taught by Kozloski in view of Burwinkle for the purpose of keeping cognitive load low .Therefore, this technique of intelligent alert system will facilitate the assurance of low cognitive load and reduce risk of fall.
 Regarding claim 7 Burwinkle teaches the method of claim 1
Burwinkle is silent with regards to 
wherein the cognitive load is determined by monitoring 
biometric sensors; 
user's use of electronic devices; 
cameras; and motion sensors
Kozloski teaches 
wherein the cognitive load is determined by monitoring (Para[0001] ) 
biometric sensors (Para[0018], line 5-7, “The sensors 103 can include monitors 110 such as a heart rate monitor, a skin conductance monitor, piloerection, monitor, ; 
user's use of electronic devices (Para[0020], line 1-6, “ According to an embodiment of the present invention, the content of a user's electronic communications (e.g., text, semantics, and imagery of email, short messaging services (SMS), etc.) and/or electronic calendar data is scanned by the processing module 105 to determine a behavioral, cognitive, and/or emotional context of the user”) 
cameras (Para[0029], line 6-11, “In at least one embodiment, the mobility module 109 includes a camera 112 for optically tracking the user and a mechanism for moving the cognitive monitor 100 “); and
 motion sensors (Fig1, accelerometer- motion sensor).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include usage of various sensors and devices to monitor the cognitive load as taught by Kozloski in view of Burwinkle for the purpose of continuous monitoring of cognitive load .Therefore, this technique of usage of various sensors and devices to monitor the cognitive load will facilitate the reliable monitoring of user and assessment of any risk.

Regarding claim 13 Burwinkle teaches the system of  claim 9
Burwinkle is silent with regards to 
wherein the cognitive load is determined by monitoring 
biometric sensors; 
user's use of electronic devices; 
cameras; and motion sensors
Kozloski teaches 
wherein the cognitive load is determined by monitoring (Para[0001] ) 
biometric sensors (Para[0018], line 5-7, “The sensors 103 can include monitors 110 such as a heart rate monitor, a skin conductance monitor, piloerection, monitor, respiration monitor, electroencephalography device, optoelectronic monitors of living tissue, etc.” These all are biometric sensor); 
user's use of electronic devices (Para[0020], line 1-6, “ According to an embodiment of the present invention, the content of a user's electronic communications (e.g., text, semantics, and imagery of email, short messaging services (SMS), etc.) and/or electronic calendar data is scanned by the processing module 105 to determine a behavioral, cognitive, and/or emotional context of the user”) 
cameras (Para[0029], line 6-11, “In at least one embodiment, the mobility module 109 includes a camera 112 for optically tracking the user and a mechanism for moving the cognitive monitor 100 “); and
 motion sensors (Fig1, accelerometer- motion sensor).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include usage of various sensors and devices to monitor the cognitive load as taught by Kozloski in view of Burwinkle for the 
Regarding Claim 18  Burwinkle teaches the computer program product of claim 15, wherein the  predictive model (“long term estimation model” “short term estimation model” ,Fig 3,element 202 ,204 )  correlates risk of falls with at least one of: population data; 
medical history (Para [0068], line 5-9. Inputs for generating the long-term fall estimation model 202 can either be obtained based on clinical evaluations (i.e. fitness level) and medical history) fitness levels; and 
altering a manner in which information is delivered to the user based on the user's cognitive load (Para[0066], line 11-15 ,“When a short-term fall risk value 218 generated by the short-term estimation model 204 exceeds a fall risk threshold (i.e. users cognitive load threshold ), the system 10 can generate a fall prevention output that includes sending a warning signal to the user (i.e. information delivered to the user), increasing an intensity of the ambient light for the user’s environment, notifying other IoT devices”.) 
Burwinkle does not explicitly teach
without increasing the user's cognitive load.  
Kozloski teaches 
without increasing the user's cognitive load ( According to Para[0039], this prior art teaches to have an intelligent alert system which can send alert or delivering any information is a more intelligent way by assessing users current situation or activity such . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include applying adaptive alert/delivery of information so that cognitive load does not increase as taught by Kozloski in view of Burwinkle for the purpose of keeping cognitive load low .Therefore, this technique of intelligent alert system will facilitate the assurance of low cognitive load and reduce risk of fall.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AEYSHA. SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862